PUTNAM, Circuit Judge.
This is an appeal from the decree of the District Court, and refers to the application of Harmon for a final certificate of naturalization. The decree of the Distinct Court was as follows :
“March 8, 1915. Upon consideration of the petition of Whitney Earle Harmon, in open court, this 8ih day of March, 1915, it appearing that the petition had not been filed until more than seven years had elapsed from September 27, 1906, the date of the taking effect of the Naturalization Act of June 29, 1906, the said petition is hereby dismissed.”
The case involves the construction, with reference to the points stated in the rescript of the learned judge of the District Court, of section 4 of the Naturalization Act of June 29, 1906 (34 Stat. 596, c. 3592 [Comp. St. 1913, § 4352]). As fully explained in Re Yunghauss (D. C.) 210 Fed. 545, and in the same case in the Court of Appeals, Yunghauss v. United States, 218 Fed. 168, 134 C. C. A. 67, the latter decision being on October 8, 1914, the Second Circuit in these cases decided adversely to the position of the appellant here; and its decision, announced by Circuit Judges Coxe and Rogers, is said to have been concurred in by the District Court, and by three District Judges for the Southern District of New York, namely, Judges Mayer, Hough, and Learned Hand; It is further said in the opinion there that the result was reached in two earlier cases, while an opposing view was expressed also in two earlier cases. It is plain, therefore, that there is at least sufficient doubt to require us to follow the practice which we have heretofore established, by adopting the decisions of the Circuit *426Courts of Appeals in other circuits; the Second Circuit being the only one in which the matter has- been considered by the Circuit Courts of Appeals. Gill v. Austin, decided on November 21, 1907, 157 Fed. 234, 84 C. C. A. 677.
The decree of the District Court is affirmed, without costs.